DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 3 recites “at least two engine-compartment exhaust system components” should be corrected to “the at least two engine-compartment exhaust system components”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “measuring device” in claims 13-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Reference to Claim 2
In lines 2-3, “the first exhaust system component” and “the second exhaust system component” lack antecedent basis. 

In Reference to Claim 3
		In line 1, “the three-way catalytic converter” lacks antecedent basis.

In Reference to Claim 5
In line 1, “the dimensions” lacks antecedent basis.

In Reference to Claim 15
In line 1 recites “A motor vehicle with at least one arrangement as set forth in claim 1” however it is not clear what is the scope of the claim is (first: the claim does not have a transitional phrase therefore it is not clear what is part of the preamble and what is part of the claim; second: the claim recites “at least one arrangement as set forth in claim 1” however what is positively required by the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No. US 2015/0107228 A1 to Klingmann et. al. (Klingmann).

In Reference to Claim 1
An arrangement of at least two engine-compartment exhaust system components for an internal combustion engine of a motor vehicle comprising: 

wherein the two exhaust system components (3, 5) are also arranged behind a manifold device (manifold) of the internal combustion engine (1) by means of a second connecting body (2), 
wherein a length from an outlet of a manifold device (manifold) to an inlet of the exhaust gas system components (3) arranged foremost in the exhaust gas flow direction is no more than 0.07 m (see at least Klingmann Fig.1 and paragraphs 10, 15-17, 20-21).

In Reference to Claim 2
The arrangement as set forth in claim 1 (see rejection to claim 1 above), 
wherein the first exhaust system component (3) is a three-way catalytic converter (3) and the second exhaust system component (5) is a gasoline particulate filter (5), and 
wherein the three-way catalytic converter (3) is arranged foremost in the exhaust gas flow direction, and the particulate filter (5) is arranged downstream from the three-way catalytic converter (3) above the first connecting body (4) 

In Reference to Claim 3
The arrangement as set forth in claim 1 (see rejection to claim 1 above), 
wherein the three-way catalytic converter (3) has a diameter that is equal to or smaller than the gasoline particulate filter (5) (see at least Klingmann Fig.1 and paragraphs 10, 15-17, 20-21 and 61).

In Reference to Claim 15
A motor vehicle with at least one arrangement as set forth in claim 1 (see rejection to claim 1 above) (see at least Klingmann Fig.1 and paragraphs 10, 15-17, 20-21 and 61).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pub No. US 2018/0258822 A1 to Kuramashi et. al. (Kuramashi) in view of Pub No. US 2011/0158871 A1 to Arnold et. al. (Arnold).

In Reference to Claim 1
		Kuramashi teaches (except for the bolded and italic recitations below):
An arrangement of at least two engine-compartment exhaust system components for an internal combustion engine of a motor vehicle comprising: 
at least two engine-compartment exhaust system components (2, 3) that are arranged one behind the other downstream from the internal combustion engine (E) of the motor vehicle and are connected to one another by means of a first connecting body (4), so that exhaust gas from the internal combustion engine (E) can be directed in succession through the at least two exhaust system components (2, 3) in the direction of an exhaust system, 
wherein the two exhaust system components (2, 3) are also arranged behind a manifold device (M) of the internal combustion engine (E) by means of a second connecting body (N), 
wherein a length from an outlet of a manifold device (M) to an inlet of the exhaust gas system components (2) arranged foremost in the exhaust gas flow direction is no more than 0.07 m (see at least Kuramashi Figs. 1-6 and paragraphs 34-35, 39, 41-42, 47-65, 71-73, 91 and 100-103).


In Reference to Claim 2
The arrangement as set forth in claim 1 (see rejection to claim 1 above), 
wherein the first exhaust system component (2) is a three-way catalytic converter (2) and the second exhaust system component (3) is a gasoline particulate filter (3), and 
wherein the three-way catalytic converter (2) is arranged foremost in the exhaust gas flow direction, and the particulate filter (3) is arranged downstream from the three-way catalytic converter (2) above the first connecting body (4) (as shown in Fig.6) (see at least Kuramashi Figs. 1-6 and paragraphs 34-35, 39, 41-42, 47-65, 71-73, 91 and 100-103).

In Reference to Claim 3
The arrangement as set forth in claim 1 (see rejection to claim 1 above), 
wherein the three-way catalytic converter (2) has a diameter that is equal to or smaller than the gasoline particulate filter (3) (Kuramashi does not explicitly teaches that the diameter of the three-way catalytic converter (2) is equal to or smaller than the gasoline particulate filter (3) however it is known in the art before the effective filing date of the claimed invention that determining an optimum or workable dimension of the exhaust purification device is based on the size of the vehicle where into which the device is required to fit. For example, Arnold does teach that the TWC and the GPF can have the same diameter (see Arnold paragraph 134) and that the exhaust purification device is based on the size of the vehicle where into which the device is required to fit (see at least Arnold Fig.5 and paragraph 37, 134), also the applicant has not disclosed within the specification as to the three-way catalytic converter has a diameter that is equal to or smaller than the gasoline particulate filter as having an unexpected results or criticality. Therefore it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have the three-way catalytic converter having a diameter that is equal to or smaller than the gasoline particulate filter of Kuramashi as evidence of Arnold, in which Arnold discloses an example of TWC and GPF having the same diameter and that the exhaust purification device is based on the size of the vehicle where into which the device is required to fit, and as well as the applicant not disclosing the criticality of the 

In Reference to Claim 4
		Kuramashi teaches (except for the bolded and italic recitations below):
The arrangement as set forth in claim 2 (see rejection to claim 2 above), wherein both the three-way catalytic converter (2) and the gasoline particulate filter (3) are each wider than they are long (see at least Kuramashi Figs. 1-6 and paragraphs 34-35, 39, 41-42, 47-65, 71-73, 91 and 100-103).
Kuramashi does not explicitly teaches (bolded and italic recitations above) that both the three-way catalytic converter (2) and the gasoline particulate filter (3) are each wider than they are long however it is known in the art before the effective filing date of the claimed invention that determining an optimum or workable dimension of the exhaust purification device is based on the size of the vehicle where into which the device is required to fit. For example, Arnold does teach that the exhaust purification device can have 2-12 inches length and diameter can be 4.66 and 5.66 inch (see Arnold paragraph 37) and that the exhaust purification device is based on the size of the vehicle where into which the device is required to fit (see at least Arnold Fig.5 and paragraph 37, 134), also the applicant has not disclosed within the specification as to both the three- of Kuramashi would have been an obvious application of the result-effective variable (see MPEP 2144.05 II. A-B)).

In Reference to Claim 5
Kuramashi teaches (except for the bolded and italic recitations below):
The arrangement as set forth in claim 4 (see rejection to claim 4 above), wherein the dimensions for the three-way catalytic converter (2) and for the gasoline particulate filter (3) are width: from 0.110 to 0.125 m x length: from 0.105 to 0.120 m (see at least Kuramashi Figs. 1-6 and paragraphs 34-35, 39, 41-42, 47-65, 71-73, 91 and 100-103).


In Reference to Claim 6
Kuramashi teaches (except for the bolded and italic recitations below):
The arrangement as set forth in claim 2 (see rejection to claim 2 above), wherein the three-way catalytic converter (2) is longer than it is wide, and the gasoline particulate filter (3) is wider than it is long (see at least Kuramashi Figs. 1-6 and paragraphs 34-35, 39, 41-42, 47-65, 71-73, 91 and 100-103).
Kuramashi does not explicitly teaches (bolded and italic recitations above) that the three-way catalytic converter (2) is longer than it is wide, and the gasoline particulate filter (3) is wider than it is long however it is known in the art before the effective filing date of the claimed invention that determining an optimum or workable dimension of the exhaust purification device is based on the size of the vehicle where into which the device is required to fit. For example, Arnold does teach that the exhaust purification device can have 2-12 inches length and diameter can be 4.66 and 5.66 inch (see Arnold paragraph 37) and that the exhaust purification device is based on the size of the vehicle where into which the device is required to fit (see at least Arnold Fig.5 and paragraph 37, 134), also the applicant has not disclosed within the specification as to the three- of Kuramashi would have been an obvious application of the result-effective variable (see MPEP 2144.05 II. A-B)).

In Reference to Claim 7
Kuramashi teaches (except for the bolded and italic recitations below):
The arrangement as set forth in claim 6 (see rejection to claim 6 above), wherein the dimensions for the three-way catalytic converter (2) are width: from 0.110 to 0.125 m x length: from 0.144 to 0.157 m, and the dimensions for the gasoline particulate filter (3) are width: from 0.124 to 0.137 m x length: from 0.121 to 0.132 m (see at least Kuramashi Figs. 1-6 and paragraphs 34-35, 39, 41-42, 47-65, 71-73, 91 and 100-103).
 of Kuramashi would have been an obvious application of the result-effective variable (see MPEP 2144.05 II. A-B)).

In Reference to Claim 8
Kuramashi teaches (except for the bolded and italic recitations below):
The arrangement as set forth in claim 2 (see rejection to claim 2 above), wherein the three-way catalytic converter (2) is wider than it is long and the gasoline particulate filter (3) is longer than it is wide (see at least Kuramashi Figs. 1-6 and paragraphs 34-35, 39, 41-42, 47-65, 71-73, 91 and 100-103).
Kuramashi does not explicitly teaches (bolded and italic recitations above) that the three-way catalytic converter (2) is wider than it is long and the gasoline particulate filter (3) is longer than it is wide however it is known in the art before the effective filing date of the claimed invention that determining an optimum or workable dimension of the exhaust purification device is based on the size of the vehicle where into which the device is required to fit. For example, Arnold does  of Kuramashi would have been an obvious application of the result-effective variable (see MPEP 2144.05 II. A-B)).

In Reference to Claim 9
Kuramashi teaches (except for the bolded and italic recitations below):
width: from 0.110 to 0.125 m x length: 0.105 to 0.120 m, and the dimensions for the gasoline particulate filter (3) are width: from 0.110 to 0.125 m x length: from 0.144 to 0.157 m (see at least Kuramashi Figs. 1-6 and paragraphs 34-35, 39, 41-42, 47-65, 71-73, 91 and 100-103).
Kuramashi does not explicitly teaches (bolded and italic recitations above) that the dimensions for the three-way catalytic converter (2) are width: from 0.110 to 0.125 m x length: 0.105 to 0.120 m, and the dimensions for the gasoline particulate filter (3) are width: from 0.110 to 0.125 m x length: from 0.144 to 0.157 m however it is known in the art before the effective filing date of the claimed invention that determining an optimum or workable dimension of the exhaust purification device is based on the size of the vehicle where into which the device is required to fit. For example, Arnold does teach that the exhaust purification device can have 2-12 inches length and diameter can be 4.66 and 5.66 inch (see Arnold paragraph 37) and that the exhaust purification device is based on the size of the vehicle where into which the device is required to fit (see at least Arnold Fig.5 and paragraph 37, 134), also the applicant has not disclosed within the specification as to the dimensions for the three-way catalytic converter are width: from 0.110 to 0.125 m x length: 0.105 to 0.120 m, and the dimensions for the gasoline particulate filter are width: from 0.110 to 0.125 m x length: from 0.144 to 0.157 m as having an unexpected results or criticality. Therefore it would have been obvious to one of ordinary skill in the art before the effective fling date  of Kuramashi would have been an obvious application of the result-effective variable (see MPEP 2144.05 II. A-B)).

In Reference to Claim 10
The arrangement as set forth in claim 1 (see rejection to claim 1 above), wherein the first connecting body (4) is smaller than the three-way catalytic converter (2) and/or the first connecting body (4) is smaller than the gasoline particulate filter (3) (as shown in Fig. 6 that the first connecting body (4) is smaller than TWC (2) and GPF (3)) (see at least Kuramashi Figs. 1-6 and paragraphs 34-35, 39, 41-42, 47-65, 71-73, 91 and 100-103).

In Reference to Claim 11
The arrangement as set forth in claim 1 (see rejection to claim 1 above), wherein the second connecting body (N) is smaller than the three-way catalytic converter (2) and/or the second connecting body (N) is smaller than the gasoline particulate filter (3) (as shown in Fig. 4 that the second connecting body (N) is smaller than TWC (2) and GPF (3)) (see at least Kuramashi Figs. 1-6 and paragraphs 34-35, 39, 41-42, 47-65, 71-73, 91 and 100-103).

In Reference to Claim 12
The arrangement as set forth in claim 1 (see rejection to claim 1 above), wherein an exhaust gas recirculation system (6) is arranged downstream from the three-way catalytic converter (2) and the gasoline particulate filter (3) (see at least Kuramashi Figs. 1-6 and paragraphs 34-35, 39, 41-42, 47-65, 71-73, 91 and 100-103).

In Reference to Claim 13
The arrangement as set forth in claim 1 (see rejection to claim 1 above), wherein at least one measuring device (92) is provided in the first connecting body (4) (see at least Kuramashi Figs. 1-6 and paragraphs 34-35, 39, 41-42, 47-65, 71-73, 91 and 100-103).

In Reference to Claim 15
.

Claim 14 is are rejected under 35 U.S.C. 103 as being unpatentable over Kuramashi in view of Arnold and further in view of Pub No. US 2018/0347425 A1 to Otsuka et. al. (Otsuka).

In Reference to Claim 14
Kuramashi in view of Arnold teaches (except for the bolded and italic recitations below):
The arrangement as set forth in claim 1 (see rejection to claim 1 above), wherein at least one measuring device is provided in the second connecting body (N) (see at least Kuramashi Figs. 1-6 and paragraphs 34-35, 39, 41-42, 47-65, 71-73, 91 and 100-103).
Kuramashi in view of Arnold does not explicitly teaches (bolded and italic recitations above) to have at least one measuring device is provided in the second connecting body (N). However, it is known in the art before the effective filing date of the claimed invention to have a sensor located between the manifold (engine) and the three way catalyst. For example, Otsuka teaches to have a sensor (51) between the engine (1) and the TWC (31). Otsuka further teaches that having such structure improves control of the engine to reduce exhaust emission (see at least Otsuka Fig.1 and paragraphs 8, 48-49, 91-96). .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub No. US 2019/0316510 A1 to Kuramashi et. al. (Kuramashi) teaches a TWC and GPF attached to the manifold of an engine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        January 22, 2021